DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 drawn to the method of assembling the delivery device and sterilized fluid path module in the reply filed on September 28, 2020 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected delivery device and sterilized fluid path module, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2020.

Response to Arguments
	Examiner acknowledges the cancellation of claims 2 and 5.
Applicant’s arguments in view of the drawing amendments, see page 7 of the Remarks, filed January 7, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 8-9 of the Remarks, filed January 7, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 9-15, filed January 7, 2021, with respect to 35 U.S.C. 103 rejections of claims 1-11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-11 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 12-19 are cancelled. 

Allowable Subject Matter
Claims 1, 3-4, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Gibson (US 2019/0022306 A1) in view of Chong (US2011/0009825 A1) in further view of Sonderskov (EP 1495775 A1).
Regarding Claim 1:
Gibson discloses a sterile fluid pathway connection to drug containers that has:
Assembling a container holder (100, Figure 1B, the drive mechanism is the container holder) in a clean environment (Paragraph [0318-0320], the container holder can be made in a clean environment);
	sterilizing the container holder (Paragraphs [0319] and [0368]);
	applying a first barrier (56, Figure 3A, the piercable seal is the first barrier) to the container holder (Figure 1B, the container holder includes the container (50)); 
sterilizing the container holder (Paragraphs [0319] and [0368]) comprising the primary container (50, Figure 1B) and the applied first barrier (56, Figure 3A, the piercable seal is the first barrier) to provide a sterilized container holder (Paragraphs [0319] and [0368]); 
assembling a fluid path module (300, Figure 2B) in a clean environment (Paragraph [0319-0320]);

assembling a delivery device (10, Figure 1A) comprising the sterilized container holder (100, Figure 1B) and the sterilized fluid path module (300, Figure 1B).
	Gibson does not disclose:
Aseptically adding a solution to a primary container holder;
	inserting the primary container into the container holder; 
applying a first barrier to the container holder; 
the fluid path module comprising a penetration needle, a user needle, and a channel having one end directly connected to the penetration needle and an opposite end directly connected to the user needle, the assembling comprising applying a second barrier to a first end of the sterilized fluid path module at a location in proximity to a distal end of the-2- 6550218.1Applicant: Eyal BARMAIMON et al. Application No.: 16/295,818penetration needle, and applying a third barrier to a second end of the sterilized fluid path module at a location in proximity to a distal end of the user needle.
	Chong teaches a reservoir filling system that has:
Aseptically adding a solution to a primary container (Paragraphs [0102] and [0122], the filling is done in an aseptic environment);
inserting the primary container into the container holder (Paragraph [0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson to include aseptically adding a solution to a primary container holder and inserting the primary container into the container holder as taught by Chong with the motivation to replace the reservoir with a new reservoir to replace the fluidic media to be dispensed to the user. 
	Gibson and Chong do not teach:

the fluid path module comprising a penetration needle, a user needle, and a channel having one end directly connected to the penetration needle and an opposite end directly connected to the user needle, the assembling comprising applying a second barrier to a first end of the sterilized fluid path module at a location in proximity to a distal end of the-2- 6550218.1Applicant: Eyal BARMAIMON et al. Application No.: 16/295,818penetration needle, and applying a third barrier to a second end of the sterilized fluid path module at a location in proximity to a distal end of the user needle.
	Sonderskov teaches a portable drug delivery device that has:
Applying a first barrier (261, Figure 3A) to the container holder (255, Figure 3A); and
the fluid path module (See Annotated Figure 3A below) comprising a penetration needle (214, Figure 3A), a user needle (213, Figure 3A), and a channel having one end directly connected to the penetration needle and an opposite end directly connected to the user needle (Figure 3A, the channel is the conduit that is between the user needle (213) and penetration needle (214) that is directly connected to both), the assembling comprising applying a second barrier (222, Figure 3A) to a first end of the sterilized fluid path module (See Annotated Figure 3A below) at a location in proximity to a distal end of the-2- 6550218.1Applicant: Eyal BARMAIMON et al. Application No.: 16/295,818penetration needle (214, Figure 3A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson and Chong to include applying a first barrier to the container holder, assembling a fluid path the assembling comprising applying a second barrier to a first end of the sterilized fluid path module, and the fluid path module comprising a penetration needle, a user needle, and a channel having one end directly connected to the penetration needle and an opposite end directly connected to the user needle, the assembling comprising applying a second barrier to a first end of the sterilized fluid path module at a location in proximity to a distal end of the-2- 6550218.1Applicant: Eyal BARMAIMON et al. Application No.: 16/295,818penetration needle as taught by 
Sonderskov, Figure 3A
(Annotated by Examiner)

    PNG
    media_image1.png
    508
    1009
    media_image1.png
    Greyscale

	The combination of references would not make obvious all limitations in claim 1 as it would be improper to combine the device of Gibson with the device of Sonderskov as it would be going into hindsight.
	The configuration of the method consisting of assembling the container holder in a clean environment, sterilizing the container holder, aseptically adding a solution to a primary container, inserting the primary container into container holder, sterilizing the container holder comprising the primary container and the applied first barrier to provide a sterilized container holder, assembling a fluid path module in a clean environment, a penetration needle, a user needle, a channel directly connected to the penetration needle and user needle, a second barrier, a third barrier, sterilizing the fluid path module to provide a sterilized fluid path module, and assembling a delivery device comprising the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clemente (US 2015/0057613 A1) teaches a drug delivery pump that has a fluid path module, a primary container, a penetration needle, and a user needle. 
O’Connor (US 2015/0359965 A1) teaches a drug delivery pump that has a fluid path module, a primary container, a penetration needle, and a user needle. 
Mejlhede (US 2009/0076453 A1) teaches a device for administration of a substance that has a user needle, a primary container, a penetration needle, a channel and a fluid path module.
Ethelfeld (US 2008/0009805 A1) teaches an integrated package that has a fluid path module and a third barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753